09-3098-ag
    Volaj v. Holder
                                                                                  BIA
                                                                            Abrams, IJ
                                                                          A099 602 197
                                                                          A099 602 198
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 1 st day of July, two thousand ten.

    PRESENT:

             GUIDO CALABRESI,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                   Circuit Judges.
    _______________________________________

    HANE VOLAJ, ARTAN VOLAJ,
             Petitioners,

                      v.                                   09-3098-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONERS:              Linda L. Foster, Fresh Meadows, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Ernesto H. Molina, Jr.,
                                  Assistant Director; Dana M.
                                  Camilleri, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is GRANTED.

    Hane Volaj and her son, Artan Volaj, 1 natives and

citizens of Albania, seek review of a June 22, 2009, order

of the BIA affirming the September 20, 2007, decision of

Immigration Judge (“IJ”) Steven R. Abrams, which denied her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Hane

Volaj, Artan Volaj, Nos. A097 602 197/198 (B.I.A. June 22,

2009), aff’g Nos. A097 602 197/198 (Immig. Ct. N.Y. City

Sept. 20, 2007).     We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as modified and supplemented by the BIA’s

decision.     See Xue Hong Yang v. U.S. Dep’t of Justice, 426

F.3d 520, 522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d

268, 271 (2d Cir. 2005).     The applicable standards of review



      1
        Artan Volaj was a derivative beneficiary of his
  mother Hane Volaj’s asylum application. Thus, this
  summary order will refer to the lead Petitioner, Hane
  Volaj, throughout.

                                2
are well established. See 8 U.S.C. § 1252(b)(4)(B); see also

Manzur v. U.S. Dep't of Homeland Sec., 494 F.3d 281, 289 (2d

Cir. 2007).

    Volaj argues that the BIA misapplied our holding in

Yeuqing Zhang v. Gonzales, 426 F.3d 540, 547-48 (2d Cir.

2005) in finding that her husband’s whistle-blowing

activities did not constitute an expression of political

opinion for purposes of qualifying as a refugee under

8 U.S.C. § 1101(a)(42).   In Yeuqing Zhang, we held that,

“[w]here the dispute is such that the asylum seeker did not

merely seek economic advantage but mounted a challenge to

the legitimacy and authority of the ruling regime itself,

and where the applicant can show that this ‘political

threat’ is the motive for the persecution perpetrated or

feared, the applicant can meet the definition of a

‘refugee.’” 436 F.2d at 547.   As Volaj correctly points out,

the 2006 State Department Country Report on Albania

indicates that government corruption is a widespread,

systematic problem that is rampant in Albania.   Given the

standard under Yeuqing Zhang, and the evidence of widespread

corruption, she persuasively argues that her husband’s

letter to the Prime Minister challenging “the policies and

practices of the Kelmend communal government from 1991

                               3
through 1999,” was “an inherently political act.” Indeed,

Volaj’s husband’s letter included accusations of

misappropriation of government aid money, election

tampering, awarding government jobs to unqualified

individuals, permitting the commune’s phone and bus system

to fall into disrepair, and demanding bribes from patients

before treating them at the local hospital.     These

complaints were directed generally at the communal

government and, in addition, specifically mentioned the head

of the commune, Rush Dragu.     Thus, contrary to the agency’s

conclusion, Volaj’s husband’s letter challenged both the

governing institution–the commune of Kelmend–and Rush Dragu

individually.   Consequently, the letter could be considered

inherently political.     See Yueqing Zhang, 426 F.3d at 547-

48.

      The BIA’s only support for its assertion that, under

the standard in Yeuqing Zhang, Volaj’s husband’s letter was

not politically motivated is that it “did not mention

political parties.”     However, under Yeuqing Zhang, the

failure to mention political parties is not dispositive of

whether a statement is inherently political.     See Yueqing

Zhang, 426 F.3d at 547-48; see also Rodas Castro v. Holder,


                                4
597 F.3d 93, 102 (2d Cir. 2010) (finding that the applicant

presented substantial evidence supporting his contention

“that his reporting of official corruption was inherently

political” given the overall context of corruption in

Guatemala at that time, including the rise to power of a

regime that revived many of the corrupt aspects of an

earlier era).    Therefore, remand is required for the agency

to consider more fully whether the letter Volaj’s husband

wrote criticizing the government corruption in the commune

constituted a political act and whether Volaj was persecuted

as a result.    See Gonzales v. Thomas, 547 U.S. 183, 186-87

(2006).

    Finally, Volaj does not challenge the agency’s denial

of her CAT claim before this Court and has therefore waived

any such challenge.    See Gui Yin Liu v. INS, 508 F.3d 716,

723 n.6 (2d Cir. 2007).

    For the foregoing reasons, the petition for review is

GRANTED and the case REMANDED for further proceedings

consistent with this order.    As we have completed our

review, the pending motion for a stay of removal in this

petition is DISMISSED as moot.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5